Exhibit 10.24

 

TENTH AMENDMENT

OF

DISTRIBUTOR AGREEMENT

 

THIS TENTH AMENDMENT of the Distributor Agreement (herein “Tenth Amendment”) is
made this 19th day of June, 2012, by and between Exar Corporation, a corporation
incorporated under the laws of the State of Delaware, having its principal
office at 48720 Kato Road, Fremont, California 94538 (herein “Exar”), and Future
Electronics Incorporated, a Canadian corporation, having its principal office at
237 Hymus Boulevard, Pointe Claire, Quebec H9R 5C7, Canada (herein
“Distributor”). This Tenth Amendment is pursuant to Section 20.7 of that certain
Distributor Agreement dated July 1, 1997, (herein “Agreement”), which permits
the parties to modify its terms by a written document signed by both parties.

 

IN CONSIDERATION of the mutual promises exchanged, the parties agree as follows:

 

 

1.

GENERAL

 

Except as otherwise provided in this Tenth Amendment, the contractual
relationship of the parties will continue to be governed by the terms and
conditions of the Agreement. This Tenth Amendment shall not be construed as a
modification of any provision of the Agreement or prior amendment unless such
provision, or portion thereof, is expressly modified herein.

 

 

2.

RETURNS

 

 

2.1

Section 10.3 of the Agreement and as amended by the Third Amendment shall be
deleted and replaced as follows:

 

"Within forty-five(45) calendar days following each calendar quarter,
Distributor may return to Exar for credit, a quantity of Products which equals
the value of six (6%) percent of the net sales dollars invoiced by Exar to
Distributor for all Products purchased by Distributor during the previous
calendar quarter. Credit issued for such returned Products will be based upon
the price paid by Distributor less any prior credits granted by Exar on the
returned Product and applied against future purchases of Products from Exar.
Distributor may make such returns from one or more stocking locations(s), which
in the aggregate shall not exceed the limitation set forth above. The foregoing
return privilege shall be subject to the following conditions:

  a) the Products are returned in merchantable condition;

 

 
 

--------------------------------------------------------------------------------

 

 

b) prior to returning any Products, Distributor obtains a Return Material
Authorization from Exar;   c) no custom or specially modified Products may be
returned.

 

 

2.2

Section 10.4 as amended by the Third Amendment shall be deleted and replaced as
follows:

 

"In addition to Section 10.3 above, Exar will credit Distributor a one (1%)
percent scrap allowance. The scrap allowance shall be calculated based upon the
actual net Products delivered to Distributor by Exar in the
immediately preceding calendar quarter. Net delivered Products means delivered
Products less any credit for returned Products granted by Exar to Distributor in
the immediately preceding calendar quarter. The foregoing scrap allowance shall
be conditioned as follows:

  a) Only Products with date codes older than one (1) year will qualify for the
scrap allowance.   b) All Products that qualify for the scrap allowance will be
included in a list (List) prepared by Distributor and submitted to Exar within
thirty (30) days following each calendar quarter.   c) Exar will authorize all
qualifying Products for scrap within thirty (30) days of receipt of the proposed
scrap List from Distributor. Distributor will provide Exar written certification
within thirty (30) days of Exar's written authorization above, confirming that
the scrap approved on the List has been destroyed, and that all Products
approved for scrap have been removed from Distributor's inventory and deleted
from Distributor's inventory reports that Distributor provides to Exar on a
periodic basis."

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Tenth Amendment as of
the day and year first above written, in counterparts, each of which shall be
considered an original, but all of which together shall constitute one
instrument.

 

EXAR CORPORATION   FUTURE ELECTRONICS INCORPORATED            

By:

   

By:

               

Name:

Kevin S. Bauer

 

Name:

               

Title:

Sr, Vice President & CFO

 

Title:

               

Date:

   

Date:

   

 

 

 

 